USCA4 Appeal: 21-4488    Doc: 50           Filed: 12/09/2022   Pg: 1 of 19




                                            UNPUBLISHED

                             UNITED STATES COURT OF APPEALS
                                 FOR THE FOURTH CIRCUIT


                                              No. 21-4487


        UNITED STATES OF AMERICA,

                   Plaintiff – Appellee,

        v.

        GERALD THOMAS JOHNSON, a/k/a Geezy, a/k/a Gzy Tha Prince,

                   Defendant – Appellant.




                                              No. 21-4488



        UNITED STATES OF AMERICA,

                   Plaintiff – Appellee,

        v.

        KENNETH JONES, a/k/a K-Slay, a/k/a Slay,

                   Defendant – Appellant.
USCA4 Appeal: 21-4488      Doc: 50           Filed: 12/09/2022   Pg: 2 of 19




                                                No. 21-4489


        UNITED STATES OF AMERICA,

                     Plaintiff – Appellee,

        v.

        MARQUISE MCCANTS, a/k/a Digga,

                     Defendant – Appellant.


        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        James K. Bredar, Chief District Judge. (1:16−cr−00363−JKB−1; 1:16-cr-00363-JKB-5;
        1:16−cr−00363−JKB−9)


        Argued: October 27, 2022                                     Decided: December 9, 2022


        Before WILKINSON and HEYTENS, Circuit Judges, and Roderick C. YOUNG, United
        States District Judge for the Eastern District of Virginia, sitting by designation.


        Affirmed by unpublished opinion. Judge Wilkinson wrote the opinion, in which Judge
        Heytens and Judge Young joined.


        ARGUED: Paul Francis Enzinna, ELLERMAN ENZINNA, PLLC, Washington, D.C.,
        for Appellants.   Peter Jeffrey Martinez, OFFICE OF THE UNITED STATES
        ATTORNEY, Baltimore, Maryland, for Appellee. ON BRIEF: Alan R.L. Bussard, LAW
        OFFICE OF ALAN R.L. BUSSARD, Towson, Maryland, for Appellant Kenneth Jones.
        Marc Gregory Hall, LAW OFFICE OF MARC G. HALL, P.C., Greenbelt, Maryland, for
        Appellant Marquise McCants. Erek L. Barron, United States Attorney, Christina A.
        Hoffman, Assistant United States Attorney, OFFICE OF THE UNITED STATES
        ATTORNEY, Baltimore, Maryland, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.

                                                      2
USCA4 Appeal: 21-4488      Doc: 50         Filed: 12/09/2022      Pg: 3 of 19




        WILKINSON, Circuit Judge:

               Gerald Johnson, Kenneth Jones, and Marquise McCants were convicted in 2018 for

        crimes related to their involvement in the Black Guerilla Family’s Greenmount Avenue

        Regime, a gang notorious for murdering anyone who cooperates with law enforcement. On

        appeal, this court vacated and remanded with instructions for the district court to conduct

        a Remmer hearing to determine whether a juror’s report that people affiliated with the

        defendants photographed him at trial undermined the jury’s impartiality. On remand, the

        district court conducted a Remmer hearing and concluded that there was no reasonable

        possibility that the incident affected the jury’s impartiality. The defendants appeal again,

        arguing that the district court violated Federal Rule of Evidence 606(b) when it relied on

        the jurors’ testimony about the effect the incident had on them. But because the district

        court properly conducted the Remmer hearing pursuant to our mandate, and because any

        error would have been harmless, we affirm.

                                                     I.

               Appellants Gerald Johnson, Kenneth Jones, and Marquise McCants were members

        of the Black Guerilla Family’s Greenmount Avenue Regime, a violent narcotics-trafficking

        gang based in Baltimore. Between 2005 and 2017, appellants were involved in murders,

        robberies, drug trafficking, and other crimes in connection with their membership in the

        gang. They were charged with numerous federal offenses, including conspiracy to

        participate in a racketeering enterprise and conspiracy to distribute and possess with intent

        to distribute heroin, cocaine, and other controlled substances. Johnson also was charged

        with murder in aid of racketeering, conspiracy to commit the same, and additional drug

                                                     3
USCA4 Appeal: 21-4488       Doc: 50         Filed: 12/09/2022      Pg: 4 of 19




        and ammunition offenses. United States v. Johnson (“Johnson I”), 954 F.3d 174, 176 (4th

        Cir. 2020). McCants also was charged with being a felon in possession of a firearm.

               The appellants’ jury trial lasted ten weeks and included more than 50 witnesses and

        500 exhibits. Multiple witnesses, including gang members who had been personally

        involved in the appellants’ criminal activities, testified to the appellants’ gang membership

        and crimes. The jury convicted appellants on all counts.

               This appeal concerns an incident that occurred on the nineteenth day of trial, on

        January 9, 2018. A juror—Juror No. 4—reported to a court security officer, in front of all

        the other jurors, that persons affiliated with the appellants had attempted to photograph the

        jurors as they left the jury room and entered a public hallway. The district court directed

        court staff to interview the jurors. Those interviews revealed that Juror No. 4 had reported

        seeing two women holding their phones at chest height, pointing them outward, and told

        several other jurors that “they’re taking pictures of us.” Johnson I, 954 F.3d at 178. Three

        other jurors recounted seeing people holding their phones in the hallway, but none believed

        those individuals were taking pictures. Id.

               The court concluded there was no “corroboration for Juror No. 4’s concerns or

        observations in the statements of any other jurors, any court security officers, or any other

        information that has been brought to the Court’s attention. . . . [T]here is not evidence

        before the Court at this point, [that] any actual photographing . . . was going on.” J.A. 1228.

        But because the court was “concerned” that Juror No. 4 “may well believe” that “something

        was going on . . . that could influence his experience here and consequently his judgment

        with respect to the case,” the court dismissed him. Id. at 1229.

                                                      4
USCA4 Appeal: 21-4488       Doc: 50         Filed: 12/09/2022      Pg: 5 of 19




               The U.S. Marshal’s Service investigated the incident after the court adjourned for

        the day. Deputy marshals searched the phone of an individual that Juror No. 4 observed

        and found no photos of the jurors. The marshals reported their findings to the court the next

        day, and the court found that the investigation “further supports the Court’s conclusion”

        that it had handled the incident properly. Id. at 1235. The court then provided the remaining

        jurors with the following curative statement:

               Yesterday afternoon it was reported to the Court that one or more jurors had
               a concern that perhaps someone outside of the jury room, in the courtroom
               vestibule [ ] or courtroom hallway[,] had photographed or otherwise captured
               the images of jurors. This matter was investigated after that report was
               received. The investigation included the examination of a smart
               phone[/]camera type device in the possession of a relevant individual. That
               investigation revealed that there were no images, films, videos of the sort that
               I have referenced on that telephone.

        Id. at 1237–38.

               After the verdict was delivered and their motion for a new trial was denied,

        appellants appealed on the ground that their Sixth Amendment right to a fair trial was

        violated because the district court failed to conduct a Remmer hearing to determine whether

        the alleged photographing incident resulted in juror bias. See Remmer v. United States, 347

        U.S. 227 (1954); Johnson I, 954 F.3d at 179.

               This court granted relief. We held that because the alleged photographing incident

        was a “non-innocuous external influence” that could “reasonably draw into question the

        ability of the jurors to remain impartial,” Remmer entitled the appellants “(1) to a rebuttable

        presumption that the external influence prejudiced the jury’s ability to remain impartial;

        and (2) to an evidentiary hearing to determine what actually transpired and whether the


                                                      5
USCA4 Appeal: 21-4488       Doc: 50         Filed: 12/09/2022      Pg: 6 of 19




        challenged contact was harmless.” Johnson I, 954 F.3d at 179–80 (quotation marks

        omitted). Given that Remmer was triggered, the district court’s response was procedurally

        flawed because it did not “determine the circumstances, the impact thereof upon the juror,

        and whether or not it was prejudicial, in a hearing with all interested parties permitted to

        participate.” Id. at 180 (quoting Remmer, 347 U.S. at 229–30 (emphasis added in Johnson

        I)). It was also substantively flawed because it “failed to consider the effect on the jurors

        of the perceived external contact”: “the question whether a photograph was taken was not

        dispositive of the prejudice inquiry, as one or more jurors may have felt intimidated

        regardless.” Id. at 181. Therefore, we remanded for the district court to conduct “an

        evidentiary hearing under Remmer to determine whether all the jurors remained impartial

        throughout the case, as guaranteed by the Sixth Amendment.” Id. at 182–83.

               On remand, the district court conducted a Remmer hearing over three days in May

        2021, during which it interviewed every juror and alternate as well as the deputy marshals

        and court security officers who were involved in the incident. The court heard testimony

        from the jurors “regarding their memory of the trial, the events of January 9, 2018, and the

        impact those events had on their ability to continue to be fair and impartial jurors.” United

        States v. Johnson, No. CR JKB-16-363, 2021 WL 4037708, at *5 (D. Md. Sept. 3, 2021).

               Before questioning each juror, the court instructed: “As you respond to my

        questions, please be careful not to tell us about the jury’s deliberations on guilt or

        innocence, or about how you reached your verdict.” J.A. 2296–97. Then, after asking about

        each juror’s recollection of the events, the court instructed that “[i]n responding to the next

        questions,” the juror should not mention “anything about what happened, what was said,

                                                      6
USCA4 Appeal: 21-4488      Doc: 50          Filed: 12/09/2022     Pg: 7 of 19




        what you thought or what you felt after deliberations began.” Id. at 2298. The “answers to

        these questions should be limited to events that occurred and things that you thought or felt

        before you began deliberations.” Id. The court proceeded to ask whether each juror “fe[lt]

        intimidated by anything that had occurred” after the “discussion about possible picture

        taking on January 9 and 10.” Id. Finally, the court asked whether each juror was “able to

        remain an impartial juror” and “keep an open mind as the trial continued” after the incident.

        Id. at 2299.

               After the Remmer hearing, the district court found that “(1) no photos of the jury

        were in fact taken, and (2) Juror No. 4’s report produced minimal concerns and

        conversations among the remaining jurors.” Johnson, 2021 WL 4037708, at *30. “[E]very

        deliberating juror believed that they were subjectively able to remain impartial and open

        minded after the events of January 9, 2018” and these “subjective assurances were

        bolstered by several objective indicia that Juror No. 4’s report was a fleeting distraction in

        the face of overwhelming evidence.” Id. Given these findings, the court concluded that the

        government met its burden of rebutting the presumption of prejudice by showing that there

        was no reasonable possibility that the jury was influenced by the incident. Id. Accordingly,

        it granted the government’s motion to reinstate the guilty verdicts. Id. at *31.

               The appellants timely appealed. Their chief argument is that the district court

        transgressed Federal Rule of Evidence 606(b) when it relied on juror testimony concerning

        the subjective effect of the alleged photo incident on their mental processes. Br. of

        Appellants 31–32. In their view, the court should have applied an objective test based on

        the incident’s nature and probable effect on a hypothetical average jury. Id. at 31–35.

                                                      7
USCA4 Appeal: 21-4488       Doc: 50          Filed: 12/09/2022      Pg: 8 of 19




                                                      II.

               We review a district court’s conclusions regarding juror impartiality when alleged

        third-party contacts are involved under a “somewhat narrowed[,] modified abuse of

        discretion standard that grants us more latitude to review the trial court’s conclusion in this

        context than in other situations.” United States v. Basham, 561 F.3d 302, 319 (4th Cir.

        2009) (quotation marks omitted). The trial judge has “broad discretion in evaluating the

        significance of potential juror bias” and “ample leeway to formulate the questions to be

        asked.” United States v. Smith, 919 F.3d 825, 834–35 (4th Cir. 2019).

               The district court did not abuse its discretion when it relied on the jurors’ testimony

        about the effect that the alleged photographing incident had on them. The court simply

        followed this court’s mandate in Johnson I. It did not transgress Federal Rule of Evidence

        606(b) because it explicitly instructed the jurors not to discuss how they reached their

        verdict and asked only about their ability to remain impartial during trial.

                                                      A.

               To begin, the district court did not abuse its discretion because it conducted the

        Remmer hearing in accordance with this court’s mandate. When this court “remands for

        further proceedings, a district court must . . . implement both the letter and the spirit of the

        . . . mandate, taking into account [the court’s] opinion and the circumstances it embraces.”

        United States v. Bell, 5 F.3d 64, 66–67 (4th Cir. 1993) (quotation marks omitted). In other

        words, the district court had no choice but to follow this court’s mandate in Johnson I. The

        district court’s inquiry into the effects of the incident on the jurors scrupulously carried out

        this mandate.

                                                       8
USCA4 Appeal: 21-4488       Doc: 50          Filed: 12/09/2022       Pg: 9 of 19




               While the appellants complain that the district court should not have inquired into

        whether the jurors were intimidated or able to remain impartial, that is precisely what we

        instructed the court to do. Our mandate was to conduct a Remmer hearing “to determine

        whether all the jurors remained impartial throughout the case.” Johnson I, 954 F.3d at 182

        (emphasis added). We held that the district court’s initial response was deficient because it

        did not conduct a hearing to “determine the circumstances, the impact thereof upon the

        juror, and whether or not it was prejudicial.” Id. at 180 (quoting Remmer, 347 U.S. at 229–

        30). We faulted the district court for “fail[ing] to consider the effect on the jurors of the

        perceived external contact”: The question “whether a photograph was taken was not

        dispositive of the prejudice inquiry” because “one or more jurors may have felt intimidated

        regardless.” Id. at 181. In addition to potential prejudice, we recognized a “direct concern

        of . . . actual juror intimidation and resulting bias.” Id. at 182.

               Moreover, we favorably cited United States v. Hines, 717 F.2d 1481 (4th Cir. 1983),

        in which the district court “conducted a Remmer hearing to determine whether the juror’s

        impartiality had been compromised” by the juror’s observation that a law-enforcement

        agent was taking photographs of people leaving the courthouse, Johnson I, 954 F.3d at 182.

        We explained that by “conducting a Remmer hearing, the district court in Hines effectively

        eliminated any concerns that the juror’s ability to remain impartial may have been

        compromised by his perceptions and conclusions regarding the activity observed.” Id.

        Significantly, the district court in Hines relied on a juror’s testimony that “he was not

        concerned about the photographing” to find no prejudice. 717 F.2d at 1491.



                                                        9
USCA4 Appeal: 21-4488       Doc: 50         Filed: 12/09/2022      Pg: 10 of 19




               Given all this, the only possible interpretation of Johnson I’s mandate is that the

        district court was required to determine the subjective impact of the alleged photographing

        incident on the jurors, including whether the incident intimidated them or compromised

        their impartiality. The district court explicitly structured its inquiry around this

        “straightforward mandate.” Johnson, 2021 WL 4037708, at *6. The court’s questions—

        whether each juror “fe[lt] intimidated by anything that had occurred” or was “able to

        remain an impartial juror” and “keep an open mind as the trial continued”—faithfully

        executed that mandate. J.A. 2298–99. We will not move the goalposts now.

                                                      B.

               In addition to following this court’s mandate, the district court also needed to

        comply with Federal Rule of Evidence 606(b). It did. The court successfully charted a

        course through these various currents with its questioning that carried out our mandate

        without admitting evidence rendered inadmissible by the Rule.

               Under Rule 606(b), “[d]uring an inquiry into the validity of a verdict or indictment,

        a juror may not testify about any statement made or incident that occurred during the jury’s

        deliberations; the effect of anything on that juror’s or another juror’s vote; or any juror’s

        mental processes concerning the verdict or indictment.” Fed. R. Evid. 606(b)(1). But a juror

        “may testify about whether . . . an outside influence was improperly brought to bear on any

        juror.” Id. 606(b)(2).

               The testimony that the court considered—about whether the incident intimidated a

        juror or made her unable to remain impartial and keep an open mind during the trial—is

        not testimony about the “effect of anything on . . . [any] juror’s vote” or “any juror’s mental

                                                      10
USCA4 Appeal: 21-4488      Doc: 50          Filed: 12/09/2022     Pg: 11 of 19




        processes concerning the verdict.” Fed. R. Evid. 606(b)(1). The court provided two

        instructions to each juror to ensure the juror’s testimony did not transgress Rule 606(b).

        Before asking any questions, the court told each juror to “be careful not to tell us about the

        jury’s deliberations on guilt or innocence, or about how you reached your verdict.” J.A.

        2296–97. Then, before asking about intimidation and impartiality specifically, the court

        instructed each juror “to draw a line between events that occurred prior to the start of your

        deliberations and events that happened after you began deliberations. . . . [Y]ou should not

        tell us anything about what happened, what was said, what you thought or what you felt

        after deliberations began.” Id. at 2298. And when a juror offered inadmissible testimony—

        as Juror No. 3 did when she said the incident “didn’t have anything to do with the decision,”

        id. at 2328—the court disregarded that testimony because it was prohibited by Rule 606(b),

        see Johnson, 2021 WL 4037708, at *9.

               The remaining testimony concerned only whether the jurors felt intimidated or were

        able to remain impartial during the two weeks of trial between the incident and the

        beginning of deliberations. See id. at 2809. We do not read Rule 606(b)’s bar on testimony

        about the “effect of anything on . . . [any] juror’s vote” or “any juror’s mental processes

        concerning the verdict” as broad enough to encompass juror testimony about being

        intimidated or impartial prior to deliberations. Fed. R. Evid. 606(b)(1) (emphasis added).

        There is a difference between testimony about whether an incident affected a juror’s vote

        or thoughts concerning the verdict and testimony about whether a juror was intimidated or

        remained impartial while observing the trial before deliberations began. See United States



                                                     11
USCA4 Appeal: 21-4488      Doc: 50         Filed: 12/09/2022     Pg: 12 of 19




        v. Lawson, 677 F.3d 629, 647 (4th Cir. 2012) (“As we have explained, Rule 606(b)

        prohibits testimony concerning jurors’ thought processes during deliberations.”).

               In sum, this court’s mandate required the district court to determine whether the

        alleged photographing incident caused the jurors to feel intimidated or whether they were

        able to remain impartial. Given the district court’s limiting instructions, the testimony it

        received on these matters was not barred by Rule 606(b). Therefore, it did not abuse its

        discretion when it relied on the jurors’ unanimous assurances that they were able to remain

        impartial to conclude that there was no “reasonable possibility that the jury was influenced

        by an improper communication.” Johnson I, 954 F.3d at 180 (quotation marks omitted).

                                                    III.

               Even assuming, purely arguendo, that the district court abused its discretion by

        considering testimony that was impermissible under Rule 606(b), the government still met

        its burden to show that the alleged photographing incident did not prejudice appellants,

        thus rendering any potential Rule 606(b) errors harmless.

                                                    A.

               If a court is “confronted with a credible allegation of an improper external contact”

        with the jury, Johnson I, 954 F.3d at 180, the improper contact is deemed presumptively

        prejudicial if the defendant “introduc[es] competent evidence that the extrajudicial

        communications or contacts were more than innocuous interventions,” Basham, 561 F.3d

        at 319 (quoting United States v. Cheek, 94 F.3d 136, 141 (4th Cir. 1996)). The presumption

        of prejudice “is not conclusive, but the burden rests heavily upon” the government to

        establish “that such contact with the juror was harmless to the defendant.” Remmer, 347

                                                    12
USCA4 Appeal: 21-4488      Doc: 50         Filed: 12/09/2022     Pg: 13 of 19




        U.S. at 229. A “presumption of prejudice . . . does not change the ultimate inquiry: Did the

        intrusion affect the jury’s deliberations and thereby its verdict?” United States v. Olano,

        507 U.S. 725, 739 (1993). Here, both parties agree that “Juror No. 4’s report should be

        analyzed as an external contact,” and the district court “adopt[ed] the parties’ consensus

        view.” Johnson, 2021 WL 4037708, at *14. Because a credible allegation of improper

        external contact had been made, the district court reasoned that “the Government willingly

        shoulders the presumption of prejudice and the associated burden of showing” that such

        contact was harmless. Id.

               The government may rebut the “presumption of prejudice by showing that there was

        ‘no reasonable possibility’ that the jury ‘was influenced by an improper communication.’”

        Johnson I, 954 F.3d at 180 (quoting Basham, 561 F.3d at 319). To determine whether the

        government successfully rebuts the presumption, courts “look at a variety of factors,”

        including “the extent of the improper communication, the extent to which the

        communication was discussed and considered by the jury, the type of information

        communicated, the timing of the exposure, and the strength of the Government’s case.”

        Basham, 561 F.3d at 320.

               Two of these factors—the extent of the improper communication and the type of

        information communicated—cut strongly against a finding of prejudice here. The district

        court found, and appellants do not contest, that no actual photographing or attempted

        intimidation of the jury ever happened. The only external influence on the jury was thus

        Juror No. 4’s erroneous report. Considering the fleeting nature of this incident and the

        ameliorative measures taken by the district court, the extent of the improper

                                                    13
USCA4 Appeal: 21-4488      Doc: 50          Filed: 12/09/2022     Pg: 14 of 19




        communication was minimal. Likewise, the type of information communicated to the jury

        was only a false allegation of photographing, which is not prejudicial because it had

        nothing to do with the merits of the case.

               Given the straightforward application of these factors, our analysis focuses on the

        remaining ones—the strength of the government’s case, the extent to which the improper

        communication was considered by the jury, and the timing of the exposure. Therefore, to

        determine whether the government would meet its burden of rebutting the presumption of

        prejudice even disregarding the testimony that appellants have challenged under Rule

        606(b), we first analyze the strength of the government’s case and then evaluate together

        the timing of the exposure and the degree to which the improper communication was

        considered.

                                                     B.

               Here, the strength of the government’s case is substantial, and the risks posed by

        exposure to the allegation were minimal. The appellants claim that the government cannot

        meet its burden to rebut the presumption of prejudice absent the allegedly improper Rule

        606 testimony. We disagree. The trial and Remmer hearing show that there was no

        reasonable possibility of improper influence given the weight of the evidence against

        appellants and the district court’s timely curative steps to limit the jury’s consideration of

        the alleged photographing incident.

               First, appellants faced a mountain of evidence against them, making it unlikely that

        the alleged photographing incident affected the jury’s deliberations. During a 10-week trial,

        the government introduced evidence showing that for more than a decade, appellants

                                                     14
USCA4 Appeal: 21-4488       Doc: 50        Filed: 12/09/2022    Pg: 15 of 19




        committed numerous crimes on behalf of their gang. Johnson I, 954 F.3d at 176; Johnson,

        2021 WL 4037708, at *1. Eyewitness testimony, including from police informants, showed

        that “Johnson acted as a leader of the gang, overseeing an extensive drug distribution

        operation and attendant acts of violence.” Johnson I, 954 F.3d at 176–77. “According to

        government witnesses, Johnson ordered the murders of two individuals whom the gang

        believed were cooperating with law enforcement.” Id. at 177. The government also offered

        evidence showing that the gang shielded its illicit operations “by terrorizing those who

        dared to cooperate with the police.” Id. (quotation marks omitted). The government called

        more than 50 witnesses and offered over 500 exhibits, including fingerprint analysis, cell

        phone location data, text messages, social media posts, and appellants’ own statements.

                The extensive record makes apparent that the government’s case was quite strong.

        This ample evidence enabled the government to meet its burden to rebut the presumption

        of prejudice even setting aside the testimony that appellants challenge under Rule 606(b).

        See Lawson, 677 F.3d at 646 (considering the strength of the evidence in “determining

        whether the government has rebutted this presumption of prejudice”); United States v.

        Williams-Davis, 90 F.3d 490, 497 (D.C. Cir. 1996) (finding no risk of prejudice where “the

        evidence against defendants was overwhelming”); United States v. Thornton, 1 F.3d 149,

        155 (3d Cir. 1993) (reasoning that any “claim of prejudice is further undermined by the

        volume of incriminating evidence presented by the government during the remainder of

        the trial”).

                Second, when we consider the curative measures the district court took in response

        to Juror No. 4’s allegations, the risk to jury impartiality posed by the communication was

                                                    15
USCA4 Appeal: 21-4488      Doc: 50          Filed: 12/09/2022     Pg: 16 of 19




        minimal. After Juror No. 4 brought this issue to the district court’s attention two weeks

        before deliberations began, he was removed from the jury and replaced by an alternate.

        Johnson, 2021 WL 4037708, at *3. Thus, he took no part in deliberations on the verdict.

               After the district court investigated the incident and found no corroboration that any

        photographing had in fact occurred, it issued a curative statement, informing the jury that

        the “matter was investigated” but “no images, films, videos of the sort” were found. Id.

        Several jurors confirmed that this instruction put the matter to rest. For example, Juror

        No. 5 testified that she felt reassured when told that “everything was fine and there was

        nothing there.” Id. at *10. When judges issue curative instructions, we presume juries

        follow them. See United States v. St. Louis, 889 F.3d 145, 155 (4th Cir. 2018).

               Moreover, the Remmer hearing revealed that Juror No. 4’s allegation was “a fleeting

        event that the jury readily discounted in the two subsequent weeks of trial.” Johnson, 2021

        WL 4037708, at *7. The district court concluded that “any impact of Juror No. 4’s report

        quickly dissipated,” for every “juror testified that there were either no, or minimal, further

        conversations regarding Juror No. 4’s allegations.” Id. at *27. One juror, for example,

        reported that any mention of the allegation “really didn’t evolve into a real conversation.”

        Id. These uncontested factual findings show that the risk of Juror No. 4’s report influencing

        the jury was slight. See Hines, 717 F.2d at 1491 (finding no “possible prejudicial impact”

        in part because of how little an incident was “discussed by him or the other jurors”).

               The timing of the incident—two weeks prior to deliberations—also shows that the

        allegation was out of mind by the time the jury rendered its verdict. We have held that even

        external communications occurring “right before jury instructions” did not prejudice the

                                                     16
USCA4 Appeal: 21-4488      Doc: 50          Filed: 12/09/2022     Pg: 17 of 19




        jury where the communication is “devoid of substantive content.” Basham, 561 F.3d at

        320–21 (quotation marks omitted). Communication devoid of substantive content—like

        the report here, which did not touch the merits of the case—that occurs two weeks before

        deliberations is thus plainly non-prejudicial.

               The uncontradicted evidence, therefore, shows that the alleged photographing

        incident was barely discussed. Considering Juror No. 4’s dismissal, the district court’s

        curative measures, the cursory discussions of the allegation, and the fact that it occurred

        two weeks before deliberations, there is no reasonable possibility that the incident

        influenced the jury’s verdict. Taken together with the strength of the government’s case,

        these facts show the government met its burden in rebutting the presumption of prejudice.

        Once courts analyze “outside intrusions upon the jury for prejudicial impact,” the inquiry

        ultimately comes down to whether “the intrusion affect[ed] the jury’s deliberations and

        thereby its verdict.” Olano, 507 U.S. at 739. Here, it clearly did not.

               In sum, with or without the putatively improper testimony, full consideration of the

        record demonstrates that the photo allegation was harmless. Johnson’s only remaining line

        of reasoning is to turn prejudice presumed into prejudice per se. But such a move would

        violate Remmer. See 347 U.S. at 229–30 (instructing the district court to hold a hearing to

        assess the “prejudicial” effect of the alleged improper influence and see if “such contact

        with the juror was harmless”).

               Therefore, even if Rule 606(b) barred the admission of juror testimony about the

        subjective effect of the photo allegation, the government still rebutted the presumption of

        prejudice. The district court correctly concluded that the “fully developed record” makes

                                                     17
USCA4 Appeal: 21-4488      Doc: 50          Filed: 12/09/2022     Pg: 18 of 19




        clear “that there was no reasonable possibility that the jury was influenced by an improper

        communication.” Johnson, 2021 WL 4037708, at *15 (quotation marks omitted).

                                                     IV.

               When we remanded this case for the district court to conduct a Remmer hearing, we

        did so in order to root out any “potentially widespread taint of the jury.” Johnson I, 954

        F.3d at 181. If “extraneous information may have tainted the jury, due process requires the

        opportunity to show that the information did taint the jury to [defendant’s] detriment.”

        Ewing v. Horton, 914 F.3d 1027, 1031 (6th Cir. 2019). The district court provided that

        opportunity on remand, and appellants still cannot show any such taint.

               The district court polled each juror one-by-one and each affirmed his or her

        impartiality. For example, when Juror No. 1 was asked whether she remained impartial

        after the alleged incident, she testified, “Oh, yes. Absolutely.” Johnson, 2021 WL 4037708,

        at *9. Moreover, the district court found that Juror No. 1’s “body language and the intensity

        with which she expressed” her impartiality were “persuasive.” Id. Similarly, Juror No. 3

        reported that she “didn’t pay much attention” to the allegation that they were photographed.

        Id. And Juror No. 11 “didn’t think twice about it” and testified that he could continue as a

        fair and impartial juror. Id. at *11. Likewise, the rest of the jurors each confirmed they

        were not intimidated and could remain impartial.

               As appellate judges, we must be especially deferential to these findings, for

        credibility and juror impartiality are quintessential determinations for district courts.

        Indeed, “[r]eviewing courts are properly resistant to second-guessing the trial judge’s

        estimation of a juror’s impartiality, for that judge’s appraisal is ordinarily influenced by a

                                                     18
USCA4 Appeal: 21-4488       Doc: 50         Filed: 12/09/2022      Pg: 19 of 19




        host of factors impossible to capture fully in the record” such as “the prospective juror’s

        inflection, sincerity, demeanor, candor, body language, and apprehension of duty.” Skilling

        v. United States, 561 U.S. 358, 386 (2010). That is why in reviewing claims of juror bias,

        “the deference due to district courts is at its pinnacle.” Id. at 396; see also Porter v. Zook,

        898 F.3d 408, 426 (4th Cir. 2018) (“Impartiality is not a technical conception. It is a state

        of mind,” for which “the Constitution lays down no particular tests and procedure is not

        chained to any ancient and artificial formula.” (quotation marks omitted)).

               Having now obeyed our mandate and conducted a proper Remmer hearing, the

        district court correctly concluded that the alleged photographing incident did not influence

        the jury’s decision. Seeing no legal error or abuse of discretion, we affirm the district

        court’s reinstatement of appellants’ guilty verdicts.

                                                                                         AFFIRMED




                                                      19